PER CURIAM.
Appellant, William Murphy, appeals an award of attorney’s fees pursuant to section 57.105, Fla. Stat. (1995), entered in favor of appellees, WISU Properties, Ltd., and William Wood after the lower court’s dismissal of Murphy’s amended counterclaim and third party claim against these appellees. We reverse.
In our recent decision of Murphy v. WISU Properties, Ltd., Nos. 3D03-2407, 3D03-1002, 3D03-1831, 895 So.2d 1088, 2004 WL 2452485 (Fla. 3d DCA Nov.3, 2004), we reversed the trial court’s dismissal of the amended counterclaim. We further found the order granting the motion to dismiss the third-party claim to be a non-appealable non-final order and dismissed that portion of the appeal without addressing the merits. Given our earlier holdings, the award of 57.105 attorney’s fees under section 57.105 cannot stand at this juncture.1
Reversed and remanded for further proceedings.

. We hasten to add that our reversal, however, is without prejudice for the appellees to re-raise the issue at the appropriate time in the proceedings below. We express no opinion as to the merits of such an issue at this time.